Citation Nr: 0413418	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-15 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for lumbosacral 
strain, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which increased the veteran's 
service-connected lumbosacral strain to 10 percent.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The veteran complains of continued lower back pain and 
contends that his lumbosacral strain warrants a disability 
rating in excess of 10 percent.  

During an enlistment examination in October 1965, the veteran 
indicated on a report of medical history that he had received 
treatment for a backache prior to service.  During service, 
in December 1966, the veteran injured his lower back while 
picking up a stove and was diagnosed with chronic lumbosacral 
strain.  In June and July 1967, the veteran complained of 
lower back pain and sciatica, and as a result, received 
injections.  According to a December 1967 separation 
examination report, the veteran complained of lower back 
pain; no diagnoses or treatment related to the veteran's 
spine were noted.  

Following service, in October 1974, the veteran reportedly 
injured his back in a work-related incident, according to 
private medical records received in January 1976.  In March 
1975, the veteran underwent a decompression laminectomy by F. 
Hardimon, M.D. to repair a herniated disc and received 
follow-up care from S. Phillips, M.D.  According to a 
December 2002 statement, the veteran's representative 
contended that the laminectomy was a part of the veteran's 
service-connected lumbosacral strain.  

In August 1975, Dr. Phillips discharged the veteran from his 
care and opined that the veteran's work accident caused a 25 
percent residual disability of the lumbar spine.  The veteran 
was advised against work involving heavy lifting.

In April 1976, the RO granted service-connection for 
lumbosacral strain, assigning a zero percent disability 
rating, effective December 1975.  The veteran's claim of 
entitlement to service connection for post-operative 
laminectomy (performed for degenerative disc disease of L4-
S1) was denied.

VA progress notes dated from March 2001 to April 2001 show 
impressions of chronic low back pain.  Examination of the 
back in April 2001 revealed slightly diminished flexion.  
Associated x-ray findings showed degenerative lumbar disc 
disease at L4-5 and spondylosis of the lumbar region.  

During an August 2001 VA examination of the spine, the 
veteran complained of lower back pain, stiffness and fatigue.  
He indicated that all of the jobs obtained during his adult 
life included heavy lifting, pulling, and pushing.  He stated 
that he most recently worked at a building supply company in 
July 2000 where he was responsible for heavy lifting.  The 
veteran reported that he wore a back brace until March 2001, 
at which time he stopped due to a hernia.  Impression was 
chronic lower back pain with degenerative lumbar disc disease 
and history of lumbar laminectomy.  The examiner did not 
specify what symptoms were due to service-connected 
lumbosacral strain and what symptomatology was due to the 
nonservice-connected degenerative disc disease, status-post 
laminectomy 

In February 2002, the RO increased the veteran's disability 
rating for lumbosacral strain to 10 percent based on pain on 
motion.  

The Board finds that a more contemporaneous VA examination is 
needed in order to assess the current severity of the 
veteran's service-connected lumbar spine disability.  The 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the appellant's claim.  38 C.F.R. § 
4.2 (2003).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2003).  

Effective in September 2003, the rating criteria for the 
evaluation of disabilities involving the spine were amended.  
These new regulations were published in the Federal Register 
on August 27, 2003 (68 Fed. Reg. 51454-51458).  The veteran 
has not been provided with the substance of the new criteria, 
and the RO has not yet adjudicated the veteran's claim for an 
increased rating utilizing the new criteria.  Therefore, the 
veteran's claim should be adjudicated with consideration of 
both new and old criteria in accordance with governing law.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
VCAA are fully complied with and 
satisfied.  See 38 U.S.C.A. §§ 5102, 5103 
and 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  Particularly, the RO must notify 
the veteran of the applicable provisions 
of the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  The RO should obtain any treatment 
records from the VA medical facility in 
New Orleans, Louisiana, dated from August 
2001 to the present.  

3.  The veteran should be afforded a VA 
examination of the spine to determine the 
current nature and extent of his lumbar 
disability.  The claims folder should be 
reviewed by the examiner prior to the 
examination.  All tests and studies, 
including x-ray studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination.  The 
examiner should specify what 
symptomatology is due to the service-
connected lumbosacral strain and what 
symptomatology is due to nonservice-
connected degenerative disc disease, 
status-post laminectomy.  The examiner 
should describe applicable loss of motion 
(flexion, extension and rotation) 
attributable to service-connected 
disability in terms of degrees.  The 
examiner should also comment on the 
effects of pain, weakness and 
exacerbating episodes of lumbosacral 
strain on range of motion and 
functionality.  The claims folder, a copy 
of this REMAND, and a copy of the 
aforementioned revised general rating 
formula for diseases and injuries of the 
spine must be made available to and 
reviewed by the examiner prior to the 
examinations.  All findings, and the 
reasons and bases therefore, should be 
set forth in sufficient detail.

4.  Following the above, the RO should 
then re-adjudicate the issue of 
entitlement to an evaluation in excess of 
10 percent for lumbosacral strain, with 
consideration of the old and new criteria 
governing spine disabilities, as 
appropriate.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  This appeal is remanded to 
the RO via the Appeals Management Center in Washington, DC.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2003).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


